 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAVID VINCENT CARSON,                             Case No.: 16-CV-1736 JLS (BLM)
     CDCR #J-19886,
12
                                      Plaintiff,       ORDER: (1) OVERRULING
13                                                     PLAINTIFF’S OBJECTIONS;
     v.                                                (2) ADOPTING REPORT AND
14
     F. MARTINEZ, et al.                               RECOMMENDATION; AND
15                                                     (3) GRANTING IN PART AND
                                   Defendants.         DENYING IN PART DEFENDANTS’
16
                                                       MOTION FOR SUMMARY
17                                                     JUDGMENT
18
                                                       (ECF Nos. 63, 83, 87)
19
20         Presently before the Court is Defendants D. Garcia, F. Martinez, and G. Casian’s
21   Motion for Summary Judgment (ECF No. 63). Magistrate Judge Barbara L. Major
22   submitted a Report and Recommendation (“R&R,” ECF No. 83) recommending
23   Defendants’ Motion be Granted in Part and Denied in Part. Plaintiff David Vincent Carson
24   submitted Objections to the R&R (“Objs.,” ECF No. 87), and Defendants submitted a
25   Reply to those Objections (ECF No. 88).
26                                      BACKGROUND
27         Judge Major’s R&R contains a complete and accurate recitation of the relevant
28   factual and procedural history underlying Plaintiff’s claims and Defendants’ Motion.

                                                   1
                                                                               16-CV-1736 JLS (BLM)
 1   See generally R&R. This Order incorporates by reference the background as set forth
 2   therein.
 3                                     LEGAL STANDARD
 4         Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
 5   court’s duties in connection with a magistrate judge’s R&R. The district court must “make
 6   a de novo determination of those portions of the report or specified proposed findings or
 7   recommendations to which objection is made,” and “may accept, reject, or modify, in
 8   whole or in part, the findings or recommendations made by the magistrate judge.” 28
 9   U.S.C. § 636(b)(1); see also United States v. Raddatz, 447 U.S. 667, 673–76 (1980). In
10   the absence of a timely objection, however, the Court “need only satisfy itself that there is
11   no clear error on the face of the record in order to accept the recommendation.” Fed. R.
12   Civ. P. 72 advisory committee’s note (citing Campbell v. U.S. Dist. Ct., 501 F.2d 196, 206
13   (9th Cir. 1974)).
14                                          ANALYSIS
15         Defendants’ Motion for Summary Judgment argues that “(1) Defendant Garcia is
16   ‘entitled to summary judgment as to Plaintiff’s failure-to-protect claim because she did
17   not witness or participate in the force incident[,]’ (2) Defendant Martinez is entitled to
18   summary judgment ‘because Plaintiff’s retaliation claim is barred by the favorable
19   determination doctrine[,]’ and (3) Defendant Casian is entitled to summary judgment
20   because ‘Plaintiff’s constant and progressive medical care’ does not demonstrate that she
21   was deliberately indifferent to [Plaintiff’s] medical needs.” R&R at 2 (citing MSJ).
22         Magistrate Judge Major recommends the Court (1) deny Defendants’ Motion as to
23   Plaintiff’s Eighth Amendment failure-to-protect claim against Defendant Garcia, (2) grant
24   Defendants’ Motion as to Plaintiff’s First Amendment retaliation claim against Defendant
25   Martinez as it pertains to conduct underlying the Rules Violation Report (“RVR”) prepared
26   by Defendant Martinez, but deny the Motion to the extent the claim is based upon conduct
27   unrelated to the RVR, and (3) grant Defendants’ motion as to Plaintiff’s Eighth
28   Amendment deliberate indifference claim against Defendant Casian. See generally R&R.

                                                   2
                                                                               16-CV-1736 JLS (BLM)
 1         The Parties have not objected to Magistrate Judge Major’s R&R as it pertains to the
 2   claims against Defendant Martinez and Defendant Garcia. The Court finds the R&R is
 3   well reasoned and contains no clear error and therefore ADOPTS the R&R in its entirety
 4   as it pertains to these claims.
 5         Plaintiff has objected to the R&R as it pertains to the claim against Defendant
 6   Casian. First, Plaintiff objects to Magistrate Judge Major’s conclusion that “[e]ven
 7   viewing all of the evidence in the light most favorable to Plaintiff, Plaintiff has not
 8   presented evidence creating a triable issue of fact as to whether Defendant Casian was
 9   deliberately indifferent to Plaintiff’s serious medical needs.” R&R at 26. Plaintiff argues
10   that Magistrate Judge Major misconstrued the evidence it relied on in reaching her
11   conclusion and that the evidence and relevant case law supports his claim that the delay in
12   receiving the medical care he requested creates a triable issue of fact. Objs. at 1–11.
13         Second, Plaintiff objects to Magistrate Judge Major’s conclusion that “there is no
14   evidence to support Plaintiff’s claim that Defendant Casian terminated all of Plaintiff’s
15   accommodation chronos.” R&R at 30. Plaintiff argues that, contrary to Magistrate Judge
16   Major’s findings, the medical records show that Defendant Casian “arbitrarily and
17   capriciously, based on personal animosity, canceled [the medical chronos] before they were
18   set for ‘annual review.’” Objs. at 12.
19         After a de novo review of the R&R’s reasoning, the record evidence, and applicable
20   legal authorities, the Court concludes it must agree with Magistrate Judge Major’s
21   recommendations. With regard to Plaintiff’s claim that Defendant Casian delayed medical
22   treatment, the Court agrees that, at most, the evidence shows a difference of opinion
23   between Plaintiff and Defendant Casian regarding the appropriate medical treatment. See
24   Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989) (“A difference of opinion does not
25   amount to a deliberate indifference to [plaintiff’s] serious medical needs.”).
26         As for Plaintiff’s claim that Defendant Casian terminated Plaintiff’s chronos, the
27   Court agrees that there is no evidence to support Plaintiff’s claim. See R&R at 30. To the
28   extent Plaintiff argues that Defendant Casian violated his Eighth Amendment rights by

                                                   3
                                                                               16-CV-1736 JLS (BLM)
 1   limiting the duration of the lower bunk chronos, the Court finds this argument equally
 2   without merit. “[A]t most, it could be considered a difference of opinion between Plaintiff
 3   and Defendant Casian as to the appropriate length of the limitation.” Id. at 31 (citing
 4   Singleton v. Lopez, 577 F. App’x 733, 735 (9th Cir. 2014)). The Court therefore ADOPTS
 5   the R&R as it pertains to these claims.
 6                                        CONCLUSION
 7         After reading the R&R and conducting a de novo review of those portions to which
 8   Plaintiff objected, the Court must agree with Magistrate Judge Major’s sound reasoning.
 9   Accordingly, the Court (1) OVERRULES Plaintiff’s Objections (ECF No. 87),
10   (2) ADOPTS the R&R in its entirety, and (3) GRANTS IN PART AND DENIES IN
11   PART Defendants’ Motion for Summary Judgment (ECF No. 63). Specifically, the Court
12   (1) DENIES Defendants’ Motion as to Plaintiff’s failure-to-protect claim against
13   Defendant Garcia, (2) GRANTS Defendants’ Motion as to Plaintiff’s First Amendment
14   retaliation claim against Defendant Martinez to the extent it is based upon to conduct
15   underlying the RVR and DENIES the Motion as to Plaintiff’s retaliation claim against
16   Defendant Martinez to the extent it is based upon conduct unrelated to the RVR, and (3)
17   GRANTS Defendants’ Motion as to Plaintiff’s deliberate indifference claim against
18   Defendant Casian.
19         IT IS SO ORDERED.
20   Dated: September 3, 2019
21
22
23
24
25
26
27
28

                                                  4
                                                                              16-CV-1736 JLS (BLM)
